ORDER
The Court having considered the Petition of Nathan H. Christopher, Jr. for Reinstatement to the Bar of Maryland and the response filed thereto by the Attorney Grievance Commission in the above captioned case, it is this 11th day of April, 2007,
ORDERED, by the Court of Appeals of Maryland, a majority of the Court concurring, that the petition be, and it is hereby, GRANTED, and the petitioner, Nathan H. Christopher, Jr., is reinstated to the practice of law in this State, and it is further
ORDERED that the Clerk of the Court shall replace the name of Nathan H. Christopher, Jr. upon the register of attorneys entitled to practice law in this State and certify that fact to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.